DETAILED ACTION

Response to Amendment

	Amendments and response received 12/22/2020 have been entered. Claims 2-8 are currently pending in this application. Claims 2-8 have been amended and claim 1 canceled by this amendment. Amendments and response are addressed hereinbelow.

Allowable Subject Matter

Claims 2-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches an electronic device comprising a search formula storage device storing a search formula whose search is targeted on a log stored in a log storage device, a work environment provider providing the user with work environment for creating the search formula, creating the search formula in accordance with the instruction of the user, a judgment device judging whether or not the search formula includes a predefined character string for permitting edit of data stored in the log storage device; and a prohibition device prohibiting storage of the search formula into the search formula storage device upon judgment by the judgment device that the search formula includes the predefined character string.
The closest prior art, Isamu Nakagawa (US 20110043845 A1), discloses storing job log information comprising the date and time when the job operation was executed and a department ID referencing operator information. The operation job log information is stored in a searchable manner wherein a user may input character strings to obtain the job logs. The prior art fails to address the storage prohibition of a search formula into the formula storage device when judged that the formula includes a predefined character string.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
January 14, 2021